In an action to recover damages for personal injuries, the defendant Yu Fashion Deli, Inc., appeals from an order of the Supreme Court, Kings County (Bernstein, J.), dated July 5, 2000, which, inter alia, denied that branch of its motion which was to dismiss the complaint pursuant to CPLR 3211 (a) (8) insofar as asserted against it, and granted the plaintiff’s cross motion for leave to amend the summons with notice.
*317Ordered that the order is affirmed, with costs.
“CPLR 305 (c) authorizes the court, in its discretion, to ‘allow any summons or proof of service of a summons to be amended, if a substantial right of a party against whom the summons issued is not prejudiced’ ” (Ober v Rye Town Hilton, 159 AD2d 16, 19). In this case, there is no evidence that the appellant would be prejudiced as a result of granting the respondent’s cross motion.
The appellant’s remaining contention is without merit.
The respondent’s application to impose a sanction upon the appellant is without merit, and accordingly, is denied. Ritter, J. P., Thompson, Friedmann, H. Miller and Feuerstein, JJ., concur.